Citation Nr: 1642953	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected depression with insomnia.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative arthritis of the right knee, status-post meniscal tear.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected lateral instability, right knee.

4.  Entitlement to a compensable disability rating for service-connected residual scars, right knee.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected diverticula of colon, status-post colon resection and colostomy due to abdominal pain with perforation with scar.

6.  Entitlement to special monthly compensation (SMC) at the aid and attendance/housebound level.

7.  Entitlement to a temporary total evaluation due to hospital treatment for a service-connected disability in excess of 21 days.

8.  Entitlement to a temporary total evaluation for treatment of a service-connected disability involving surgery necessitating at least one month of convalescence and/or surgery with severe postoperative residuals.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to July 1967 and as a commissioned officer in the United States Public Health Service from June 1989 to June 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction subsequently transferred to the RO in Seattle, Washington.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The record reflects that the Veteran's attorney representative has submitted a number of statements asserting that the Veteran is entitled to a TDIU, in large part based on the Veteran's service-connected colon disability.  The issue of entitlement to a TDIU has therefore been raised in connection with a claim for an increased rating here on appeal, and it has been added to the above list of issues before the Board.

The Board notes that in a March 2010 Statement in Support of Claim, submitted by the Veteran prior to the July 2010 rating decision here on appeal, the Veteran stated that he did not need "aid and assistance" and requested withdrawal of that portion of his application for VA benefits.  The RO subsequently adjudicated the matter of entitlement to SMC at the aid and attendance/housebound level in the July 2010 rating decision, and the Veteran's prior attorney representative specifically included the issue among those being appealed with the September 2010 Notice of Disagreement.  The issue was readjudicated in the February 2013 Statement of the Case and was then appealed to the Board.  Although the Veteran stated that he was not in need of "aid and assistance," the Board notes that SMC at the aid and attendance/housebound level is also available to veterans who have a single disability rated at 100 percent with additional service-connected disability or disabilities independently ratable at 60 percent.  38 U.S.C.A. § 1114(s)  (West 2014); 38 C.F.R. § 3.350(i) (2016).  As the Veteran's attorney representatives have continued the appeal of the denial of SMC at the aid and attendance/housebound level, and the RO has proceeded in such a way as to indicate to the Veteran that his prior statement attempting to withdraw the issue was disregarded, the Board will exercise its discretion to assert jurisdiction over the claim.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).   

Additional relevant evidence has been added to the claims file subsequent to the most-recent adjudication of these matters by the RO in the February 2013 Statement of the Case.  The Veteran's substantive appeal was received by VA in April 2013.  For all substantive appeals received on or after February 2, 2013, if, either at the time or after the AOJ receives a substantive appeal, the claimant or the claimant's representative submit evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 (amending 38 U.S.C. § 7105  by adding new paragraph (e)).  The Veteran's substantive appeal was received after the effective date of the aforementioned amendment and the new substantive evidence was submitted by the Veteran's representative without any indication that the Veteran wished for it to be initially considered by the RO.  Therefore, the Board may consider this evidence in the first instance.

The issue of entitlement to service connection for a shoulder disability has been raised by the record in a November 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is necessary prior to adjudication of the matters here on appeal.  

As noted above, the Veteran's current attorney representative submitted additional evidence on the Veteran's behalf since the February 2013 statement of the case.  Federal records from the 374th Medical Group document an April 2011 abdominal surgery and followup appointments, and private treatment records from April 2014 to April 2015 have been associated with this file which indicate that the Veteran underwent right total knee replacement surgery in March 2014.  Review of these records indicates that further relevant medical records remain outstanding.  While the latter records include a right total knee replacement surgery among the Veteran's prior surgical history, contemporaneous records detailing the actual surgery and/or recovery period are absent from the file.  On remand, the Veteran should be asked to identify and provide authorization for VA to obtain any and all relevant outstanding private treatment records relating to his appeals, including those dating from April 2011 to the present.  The AOJ should also take action to ensure that all relevant records from the 374th Medical Group have been obtained, and that VA treatment records from January 2010 to present are associated with the file.

The Board further notes that the most-recent VA examinations regarding these appeals were conducted more than six years ago; an examination was conducted in June 2010 addressing the severity of the colon disability, in February 2010 addressing the severity of depression with insomnia, and in January 2010 addressing the severity of the right knee disability.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As previously noted, medical evidence recently associated with the file demonstrates that the Veteran has undergone abdominal and right knee surgery in the time since the prior VA examinations were conducted, and the psychiatric examination is deemed sufficiently stale so as to require that a more contemporaneous examination be performed.  Therefore, on remand, the Veteran should be provided with additional VA examinations to assess the current severity and manifestations of his service-connected depression with insomnia, right knee disability, and colon disability.

The Board notes that the issues of entitlement to one or more temporary total evaluations and entitlement to a TDIU must also be remanded, as the development indicated above will also provide evidence as to the overall severity and history of surgery, hospitalization, and convalescence  pertaining to these disabilities.  The Veteran additionally has not yet been provided with appropriate notice of the criteria for an award of a TDIU, and such must be sent to him on remand.  The issue of entitlement to SMC at the aid and attendance/housebound level is further found to be inextricably intertwined with the increased rating and TDIU issues, as the Veteran does not currently have one service-connected disability rated as 100 percent disabling with separate distinct service-connected disability/disabilities rated 60 percent or greater.  These issues, therefore, must also be remanded for further development and adjudication along with the issues with which they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from January 2010 to the present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

3.  Obtain records of any and all treatment for the Veteran at the 374th Medical Group during the relevant appeal period (September 2009 to the present) and associate them with the file.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

4.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his depression with insomnia, right knee disability, and colon disability that he would like VA to obtain, including those from April 2011 to present, from Associates in Family Medicine and others, and particularly those pertaining to a right total knee replacement surgery in March 2014.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

5.  After completing the above development, schedule the Veteran for a VA joints examination with an appropriate medical professional to assess the current severity of his service-connected right knee disability with scar.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a.  Conduct full range of motion studies for the right knee and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following conditions:

* on weight-bearing
* on nonweight-bearing
and
* on active motion
* on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each knee after three repetitions of movement, and state whether there is additional functional impairment of the right knee due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of the right knee due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible  (e.g. "flare-ups of severe pain lasting for X minutes/hours after standing for Y minutes" rather than "flare-ups of pain with prolonged standing").  Any additional loss of range of motion of the knee during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  Protective measures regularly taken by the Veteran to avoid flare-ups should also be documented.

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  Considering the evidence of record, objective findings from the examination, and the Veteran's subjective reports, indicate whether the Veteran has any recurrent subluxation and instability of the right knee and if so, note the extent and severity of such instability (i.e. slight, moderate, or severe).

In reaching a conclusion, the examiner should comment upon the Veteran's use of any assistive devices.

e.  If the Veteran has undergone a right total knee replacement, the examiner should fully describe and provide an opinion on the severity of any residuals.  If the Veteran's residuals were of varying levels of severity at different times during the appeal period (looking at the time period beginning one year after the surgery to the present), the examiner should describe each such level.

f.  Provide a description of the size, number, and appearance of the Veteran's right knee scar(s), as well as any symptoms described by the Veteran and/or displayed on testing.  Comment as to whether the scar(s) result in additional functional loss of the knee.

g.  Comment on the functional impact of the Veteran's right knee disability on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  If the Veteran is currently unemployed, the examiner should still provide an opinion as to the resulting limitations that would be expected were the Veteran currently employed.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing the development requested in Parts 1-4, schedule the Veteran for a VA examination with a qualified medical professional to ascertain the current severity and manifestations of the Veteran's service-connected depression with insomnia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  It is requested that the examiner review all pertinent records associated with the claims file and, considering both medical and lay evidence of record, comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders, and should fully describe the functional effects of the Veteran's service-connected mental health condition, including its effects on occupational functioning and daily activities. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  After completing the development requested in Parts 1-4, schedule the Veteran for a VA examination with a qualified medical professional to ascertain the current severity and manifestations of the Veteran's service-connected diverticula of colon, status-post colon resection and colostomy due to abdominal pain with perforation with scar.  The examiner should review the rating criteria and determine whether the Veteran's disability picture for diverticulitis is predominantly associated with the criteria for irritable colon syndrome, peritoneal adhesions, or colitis ulcerative, and provide a description of the symptoms/residuals and their severity so as to allow for evaluation under the corresponding diagnostic code.  

It is further requested that the examiner interview the Veteran and review the medical evidence of record to describe, to the extent possible, the longitudinal history of the severity and functional impact of the Veteran's  diverticula of colon, status-post colon resection and colostomy, and any subsequent residuals and surgeries over the course of the appeal period, from September 2009 to present.  The examiner should particularly address the disability's impact on the Veteran's functional abilities, including on activities of daily living and occupational tasks.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

8.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

9.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims for entitlement to higher disability ratings for service-connected depression with insomnia, degenerative arthritis of the right knee status-post meniscal tear, lateral instability of the right knee, residual scars of the right knee, and disability of the colon, as well as entitlement to a temporary total evaluation based on hospital treatment in excess of 21 days, surgery requiring convalescence of at least one month, and/or surgery with severe postoperative residuals, and entitlement to a TDIU and SMC at the aid and attendance/housebound rate.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






